DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The reply filed 11 February 2022 has been entered.
Disposition of claims:
	Claims 1, 10, and 14 have been amended.
	Claims 2, 7-9, 15, and 18 are cancelled.
	Claims 1, 3-6, 10-14, and 16-18 are pending.
The amendment to claim 10 has overcome the rejection of claim 10 under 35 U.S.C. 112(d) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 18 has overcome the rejection of claim 18 under 35 U.S.C. 112(d) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 14 has overcome the rejection of claims 14 and 18 under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) 

Response to Arguments
Applicant’s arguments, see the 2nd and 3rd paragraphs of p. 107 of the reply filed 11 February 2022 with respect to the rejections of claims 1, 3-6, and 10-13 under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the substituents recited as selections for Ar2 in the instant claim 1 have structures and chemical properties different from the phenyl, biphenyl, pyridine, fluorenyl, and spirobifluorenyl substituents shown in Adamovich. Applicant further argues that there is no guidance, teaching or suggesting or suggestion that would have led one or ordinary skill in the art to modify the exemplified compounds of Adamovich to produce a compound that meets the limitations of the current claim 1. Additionally, Applicant argues that there is no suggestion that all possible permutations of the general formula of Adamovich would exhibit the same properties as those of the exemplified compounds. Applicant argues that therefore the rejection should be withdrawn.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
As described in detail below, Adamovich teaches the substituents of the modification as options at the position at which they are substituted in the modification of the rejection. Thus, the substituents of the modification were known elements that were known to be used in place of the substituents of the Compounds A79 or A80 of Adamovich. Given the teachings of Adamovich, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143. Furthermore, as stated below, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
While applicant is correct that there is no data that all possible permutations of the general formula of Adamovich would exhibit the same properties as those of the exemplified compounds, one of ordinary skill in the art would recognize that the different permutations of the general formula of Adamovich—including modifications of exemplified compounds based on permutations of the general formula of Adamovich—would be useful for the stated purposes of the compounds of Adamovich, including 2 in the instant claim 1. Applicant has proffered no evidence that the modifications of the rejection would have led to unexpectedly differing results.  

Applicant’s arguments, see the 2nd paragraph of p. 109 through 2nd paragraph of p. 111 of the reply filed 11 February 2022 with respect to the rejections of claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see 2nd paragraph of p. 112 through the 1st paragraph of p. 116 of the reply filed 11 February 2022 regarding the rejections of claims 1, 3-6, and 10-13 under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) in view of Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”) set forth in the last Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teaching of Lee et al. (US 2015/0171340 A1) (hereafter “Lee”).

Applicant's arguments, see the final paragraph of p. 117 through the 3rd paragraph of p. 120 of the reply filed 11 February 2022 regarding the rejections of 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”).
Regarding claims 1 and 3-6: Adamovich teaches the compound shown below and an e-host material {paragraph [0094]; p. 12, Compounds A79 and A80}.

    PNG
    media_image1.png
    758
    910
    media_image1.png
    Greyscale

Adamovich does not exemplify a compound similar to either of Compound A79 or Compound A80 of the reference in which the unsubstituted benzene ring of the dibenzofuran/dibenzothiophene structure is instead substituted.
However, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image2.png
    665
    976
    media_image2.png
    Greyscale

Where G1 of Adamovich’s Formula I is the dibenzofuran/dibenzothiophene structure of Compounds A79 and A80 and L1 is the substituted phenylene group linking the dibenzofuran/dibenzothiophene to the triazine ring {paragraphs [0080]-[0081]}. G4 of Adamovich’s Formula I is not present in Compounds A79 and A80 (m is 0) {paragraph [0084]}. 
G4 can alternatively be present and be naphthyl among 12 others {paragraphs [0081] and [0084]}.  
Therefore, naphthyl groups were known alternatives to the hydrogen at the same position on the dibenzofuran/dibenzothiophene structure of compounds A79 to A80 of Adamovich.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified each of compounds A79 to A80 of Adamovich by substituting a naphthyl group in place of a hydrogen on the unsubstituted benzene ring of the dibenzofuran/dibenzothiophene structure of 4 taught by Adamovich, with a reasonable expectation of success. The selection of the unsubstituted benzene ring as the location of the substitution would have been a choice from a finite number of options for the location of the substitution (4 of 7) with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Adamovich does not exemplify compounds similar to the modified compounds A79 to A80 of Adamovich except for having a direct bond linking the dibenzofuran/dibenzothiophene structure to the triazine structure rather than a phenyl substituted phenylene structure.
However, as described above, Adamovich teaches that Compounds A79 and A80 can have the structure of Formula I of Adamovich, shown below {paragraphs [0078]-[0094]: The e-hosts can have the structure of Formula I and are exemplified on pp. 7-46}. 

    PNG
    media_image2.png
    665
    976
    media_image2.png
    Greyscale

Where L1 is the substituted phenylene group linking the dibenzofuran/dibenzothiophene to the triazine ring {paragraphs [0080]-[0081]}.L1 can alternatively be a direct bond {paragraph [0080]}.
This is exemplified by numerous exemplified compounds exemplified as e-hosts of Adamovich {paragraph [0094]: The e-hosts are exemplified on pp. 7-46} and specifically in compounds C1 to C3 {p. 16} and C91 to C93 {p. 22}.
Therefore, direct bond between the dibenzofuran/dibenzothiophene and triazine of compounds A79 to A80 of Adamovich was a known alternative to the phenyl substituted phenyl linker of compounds A79 to A80 of Adamovich.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified each of compounds A79 to A80 of Adamovich by substituting a direct bond between the dibenzofuran/dibenzothiophene and the triazine in place of the phenyl substituted phenyl linker of Adamovich, based on the teaching of Adamovich. The substitution 

Regarding claim 10: Adamovich teaches all of the features with respect to claim 1, as outlined above.
As described above however, the modifications to the compounds A79 and A80 of Adamovich do not specify the exact position of the naphthyl substituent. 
However, there are a limited number of positions on the modified compounds A79 and A80 onto which the naphthyl group can be substituted (7 total, 4 of which are on the benzene ring on which the triazine ring is not substituted which is specified above), as can be seen below.

    PNG
    media_image3.png
    340
    408
    media_image3.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to have further modified Compound A79 and A80 of Adamovich by placing the naphthyl substituent as the position para to the benzene-S/benzene-O bond (circled above for clarity), based on the teaching of Adamovich. The selection of the position para to the benzene-S/benzene-O bond (circled above for clarity) as the location of the substitution would have been a choice from a finite number of options for the location of the substitution (1 of 7) with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claims 11-13:
Adamovich does not exemplify an organic light-emitting device comprising either of the modified compounds A79 to A80 of Adamovich.
However, Adamovich teaches an organic light emitting device comprising a first electrode, a second electrode provided to face the first electrode, and one or more organic material layers provided between the first electrode and the second electrode {paragraphs [0127]-[0130] and [0138]}.
The organic layer comprises a light-emitting layer {paragraphs [0127]-[0130] and [0138]}.
The light-emitting layer comprises an e-host such as either of the modified compounds A79 to A80 of Adamovich as a host material {paragraphs [0077]-[0078] and [0094]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified either of the modified compounds A79 to A80 of Adamovich by using either of the compounds as a host material of the light-emitting layer of the organic light-emitting device of Adamovich described above, based on the teaching of Adamovich. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)((A). Furthermore, the selection of one of Adamovich’s compounds shown above would have been a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”).
Regarding claim 14: Lee discloses the compounds shown below {(paragraph [0047]: The compounds of the disclosure are condensed cyclic compounds having the structure of Formula 1A or Formula 1B.), (p. 112, Compound 628; p. 115, Compound 642, Compound 644, and Compound 646; p. 131, Compound 744; p. 135, Compound 771; p. 137, Compound 782; p. 140, Compounds 796, Compound 798, Compound 800)}.

    PNG
    media_image4.png
    827
    966
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    792
    761
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    837
    814
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    739
    888
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    816
    1091
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    767
    970
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    691
    788
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    790
    773
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    837
    808
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    706
    869
    media_image13.png
    Greyscale

Lee does not exemplify that the compounds shown above have the instant Ar2 as one of the structures listed by the instant claim 14.
However, as described above, the compounds of the disclosure of Lee have the structure of Formula 1A or Formula 1B; Formula 1B shown below {paragraph [0047]}.

    PNG
    media_image14.png
    598
    1194
    media_image14.png
    Greyscale

Where in the structural formula above, the variable R6 corresponds to the instant Ar2.
Lee teaches that R6 can be naphthyl in addition to hydrogen {(paragraphs [0096]-[0097]: R6 can be hydrogen.), (paragraphs [0096] and [0099]: R6 can be naphthyl.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified each of the compounds of Lee shown above by substituting a naphthyl group in place of a hydrogen on the unsubstituted benzene ring of the dibenzofuran/dibenzothiophene structure of the compounds of Lee shown above, based on the teaching of Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a naphthyl group would have been a choice from a finite number of options for R6 taught by Lee, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”).
Regarding claim 16: Lee discloses the compounds shown below {(paragraph [0047]: The compounds of the disclosure are condensed cyclic compounds having the structure of Formula 1A or Formula 1B.), (p. 112, Compound 628; p. 115, Compound 642, Compound 644, and Compound 646; p. 131, Compound 744; p. 135, Compound 771; p. 137, Compound 782; p. 140, Compounds 796, Compound 798, Compound 800)}.

    PNG
    media_image4.png
    827
    966
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    792
    761
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    837
    814
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    739
    888
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    816
    1091
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    767
    970
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    691
    788
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    790
    773
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    837
    808
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    706
    869
    media_image13.png
    Greyscale

Lee does not exemplify that the compounds shown above have the instant Ar2 as one of the structures listed by the instant claim 16.
However, as described above, the compounds of the disclosure of Lee have the structure of Formula 1A or Formula 1B; Formula 1B shown below {paragraph [0047]}.

    PNG
    media_image14.png
    598
    1194
    media_image14.png
    Greyscale

Where in the structural formula above, the variable R6 corresponds to the instant Ar2.
Lee teaches that R6 can be triphenylenyl in addition to hydrogen {(paragraphs [0096]-[0097]: R6 can be hydrogen.), (paragraphs [0096] and [0099]: R6 can be triphenylenyl.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified each of the compounds of Lee 6 taught by Lee, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 17: Lee discloses the compounds shown below {(paragraph [0047]: The compounds of the disclosure are condensed cyclic compounds having the structure of Formula 1A or Formula 1B.), (p. 115, Compound 644; p. 131, Compound 744; p. 135, Compound 771; p. 140, Compound 798)}.

    PNG
    media_image6.png
    837
    814
    media_image6.png
    Greyscale

    PNG
    media_image8.png
    816
    1091
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    767
    970
    media_image9.png
    Greyscale

    PNG
    media_image12.png
    837
    808
    media_image12.png
    Greyscale

Lee does not exemplify that the compounds shown above have the instant Ar2 as one of the structures listed by the instant claim 17.
However, as described above, the compounds of the disclosure of Lee have the structure of Formula 1A or Formula 1B; Formula 1B shown below {paragraph [0047]}.

    PNG
    media_image14.png
    598
    1194
    media_image14.png
    Greyscale

Where in the structural formula above, the variable R6 corresponds to the instant Ar2.
Lee teaches that R6 can be triphenylenyl in addition to hydrogen {(paragraphs [0096]-[0097]: R6 can be hydrogen.), (paragraphs [0096] and [0099]: R6 can be triphenylenyl.)}.
Furthermore, there are only four positions at which R6 of Lee can be placed and only two positions at which the triphenylenyl substituent can be placed.

    PNG
    media_image15.png
    250
    691
    media_image15.png
    Greyscale

Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified each of the compounds of Lee shown above by substituting a triphenylenyl group in place of a hydrogen on the unsubstituted benzene ring of the dibenzofuran/dibenzothiophene structure of the compounds of Lee shown above, based on the teaching of Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a triphenylenyl group would have been a choice from a finite number of options for R6 taught by Lee, with a reasonable expectation of success. Additionally, placing the triphenylenyl substituent at the circled R6 position shown above with the triphenylenyl substituent bonded at the 6 of Lee. In other words, this bonding orientation would have been a choice from a finite number of possibilities with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The modified compounds of Lee do not comprise triazine rings in place of the pyridine or pyrimidine rings.
However, as outlined above, the compounds of the disclosure of Lee have the structure of Formula 1A or Formula 1B; Formula 1B shown below {paragraph [0047]}.

    PNG
    media_image14.png
    598
    1194
    media_image14.png
    Greyscale

Where each of X1, X2, and X3 can be C or N {paragraphs [0013]-[0015] and [0056]}. Thus, the pyridine and pyrimidine rings of the compounds of Lee shown above can be triazine instead.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified each of the .

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As outlined in paragraphs 40-46 above, Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) can be described as the closest prior art. However, Lee does not teach that Lee’s R6—which corresponds to the instant -L2-A2 —can be biphenyl. Furthermore, the prior art does not teach modifying the compounds of Lee to have biphenyl as the instant -L2-A2
As outlined in paragraphs 51-103 of the Office action of 12 November 2021, Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) can be described as the closest prior art. However, Adamovich does not teach that -L2-G2 or -L3-G3 of Adamovich—which correspond to the instant Ar1a and Ar1b—can be structures containing dibenzothiophene, dibenzofuran, or carbazole skeletons. Furthermore, the prior art does not teach modifying the compounds of Adamovich to comprising structures containing dibenzothiophene, dibenzofuran, or carbazole skeletons as the instant Ar1a and Ar1b.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786